Case: 20-40734     Document: 00515936970          Page: 1    Date Filed: 07/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 14, 2021
                                  No. 20-40734
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Manuel Lira-Salinas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-1954-2


   Before Costa, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Juan Manuel Lira-Salinas pleaded guilty to possession with intent to
   distribute 50 grams or more of methamphetamine and 500 grams or more of
   a   mixture   and    substance    containing    a   detectable     amount           of
   methamphetamine and to conspiracy to do the same. The district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40734      Document: 00515936970           Page: 2     Date Filed: 07/14/2021




                                     No. 20-40734


   sentenced Lira-Salinas below the applicable guidelines range to concurrent
   terms of imprisonment of 168 months. He appeals the district court’s
   imposition of a two-level upward adjustment under U.S.S.G. § 2D1.1(b)(2)
   based on the district court’s finding that he made a credible threat of
   violence. Lira-Salinas argues that the message that he sought to convey to a
   coconspirator through the coconspirator’s girlfriend was not inherently
   threatening and that the circumstances establish that it was simply a
   cautionary warning to a friend.
          A district court’s application of § 2D1.1(b)(2) is a factual finding that
   this court reviews for clear error. See United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008). “[A] district court is permitted to draw
   reasonable inferences from the facts, and these inferences are fact-findings
   reviewed for clear error as well.” United States v. Caldwell, 448 F.3d 287,
   290 (5th Cir. 2006). A finding is clearly erroneous “only if, based on the
   entirety of the evidence,” this court is “left with the definite and firm
   conviction that a mistake has been committed.” United States v. Oti, 872
   F.3d 678, 699 (5th Cir. 2017). If the finding is “plausible in light of the record
   as a whole,” it is not clearly erroneous. Id. at 700 (internal quotation marks
   and citation omitted).
          The district court has wide discretion in determining which evidence
   to consider and whether to credit the testimony of witnesses. United States
   v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995). The presentence report (PSR)
   is presumed reliable, and a sentencing court may rely on the facts recounted
   in the PSR unless the defendant demonstrates by competent rebuttal
   evidence that the information is “materially untrue, inaccurate or
   unreliable.” United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012)
   (internal quotation marks and citation omitted).




                                           2
Case: 20-40734     Document: 00515936970          Page: 3    Date Filed: 07/14/2021




                                   No. 20-40734


          Based on the unrebutted evidence presented at Lira-Salinas’s
   sentencing and the district court’s finding that his testimony was not
   credible, the district court reasonably inferred that the message that he
   sought to have conveyed to his coconspirator constituted a credible threat to
   use violence. See Caldwell, 488 F.3d at 290, 292; United States v. Buenrostro,
   868 F.2d 135, 138 (5th Cir. 1989). Because the district court’s finding that
   Lira-Salinas made a credible threat to use violence was plausible in light of
   the record as a whole, its judgment is AFFIRMED. See Oti, 872 F.3d at
   700.




                                         3